SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2013 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Appraisal Report SP-0126/13-01 CSN CIMENTOS S.A. Report SP -0126/13-011 REPORT: SP-0126/13-01 BASE DATE: August 31, 2013 REQUESTING COMPANY: COMPANHIA SIDERÚRGICA NACIONAL , hereinafter referred to as CSN. A corporation, with headquarters at Avenida Brigadeiro Faria Lima, nº 3.400, 15º andar (parte), 19º e 20º andares, Itaim Bibi, in the city and state of São Paulo, inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 33.042.730/0001-04. OBJECT: Net Assets of CSN CIMENTOS S.A. , hereinafter referred to as CSN CIMENTOS . A privately-held corporation, with headquarters at Rodovia BR-393, Lúcio Meira, s/nº, Km 5.001 (parte), Vila Santa Cecília, no Município de Volta Redonda, in the city and state of Rio de Janeiro, inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 42.564.807/0001-05. PURPOSE: To determine the value of CSN CIMENTOS ´s net assets (assets and liabilities), for the purpose of their partial spin-off and merger by CSN, pursuant to Articles 226 and 229 of Law 6404/76 (Brazilian Corporate Law). Report SP -0126/13-012 CONTENTS 1. INTRODUCTION - 3 2. PRINCIPALS AND RESERVATIONS - 4 3. DISCLAIMER - 5 4. APPRAISAL METHODOLOGY - 6 5. APPRAISAL OF CSN CIMENTOS’ NET ASSETS - 7 6. CONCLUSION - 8 7. EXHIBITS - 9 Report SP -0126/13-01 3 1. INTRODUCTION APSIS CONSULTORIA E AVALIAÇÕES LTDA., hereinafter referred to as APSIS, with headquarters at Rua da Assembleia, nº 35, 12º andar, in the city and state of Rio de Janeiro, inscribed in the roll of corporate taxpayers (CNPJ/MF) under no. 08.681.365/0001-30, was designated by CSN to verify the value of CSN CIMENTOS ´s net assets, which will be partially spun-off for the purpose of its merger in CSN, pursuant to Articles 226 and 229 of Law 6404/76 (Corporate Law). When preparing this report, we used data and information provided by third parties, in the form of documents and oral interviews with the client. The estimates used in this process are based on documents and information, including but not limited to: § Analytical Balance Sheet of CSN CIMENTOS on August 31, 2013. § CSN CIMENTOS´s Bylaws APSIS has recently appraised the following firms for publicly-held companies for a variety of reasons: § AMÉRICA LATINA LOGÍSTICA DO BRASIL S/A § BANCO PACTUAL S/A § CIMENTO MAUÁ S/A § ESTA-EMPRESA SANEADORA TERRITORIAL AGRÍCOLA S/A. § ESTÁCIO PARTICIPAÇÕES S/A § GERDAU S/A § HOTÉIS OTHON S/A § L.R. CIA. BRAS. PRODS. HIGIENE E TOUCADOR S/A § LIGHT SERVIÇOS DE ELETRICIDADE S/A § LOJAS AMERICANAS S/A § MPX ENERGIA S/A § PETRÓLEO BRASILEIRO S/A – PETROBRAS § REPSOL YPF BRASIL S/A § TAM TRANSPORTES AÉREOS MERIDIONAL S/A § ULTRAPAR PARTICIPAÇÕES S/A The APSIS team responsible for this project comprised the following professionals: § AMILCAR DE CASTRO Commercial Officer § ANA CRISTINA FRANÇA DE SOUZA Vice-President Civil Engineer , Postgraduate studies in Accounting (CREA/RJ 1991103043) § ANTONIO LUIZ FEIJÓ NICOLAU Executive Officer § DANIEL GARCIA Project Manager § ERIVALDO ALVES DOS SANTOS FILHO Accountant (CRC/RJ-100990/O-1) § LUCILIA NICOLINI Accountant (CRC/SP-107639/O-6) § LUIZ PAULO CESAR SILVEIRA Vice-President Mechanical Engineer, Master in Business Administration (CREA/RJ 1989100165) § MARCIA APARECIDA DE LUCCA CALMON Technical Officer (CRC/SP-143169/O-4) § MÁRCIA MOREIRA FRAZÃO DA SILVA Executive Officer (CRC/RJ-106548/O-3) § RENATA POZZATO CARNEIRO MONTEIRO Vice-President § RICARDO DUARTE CARNEIRO MONTEIRO Chief Executive Officer Civil Engineer, Postgraduate studies in Economic Engineering (CREA/RJ 1975102453) § SERGIO FREITAS DE SOUZA Executive Officer Economist (CORECON/RJ 23521-0) Report SP -0126/13-014 2. PRINCIPALS AND RESERVATIONS The following information is important and should be read carefully. This report has been drawn up in strict compliance with the fundamental principles listed below: § The consultants have no direct or indirect interest in the companies involved or in the operation, nor is there any other relevant circumstance that could constitute a conflict of interest. § APSIS’ professional fees have no relation whatsoever to the conclusions of this report. § To the best of the consultants’ knowledge and belief, the analysis, opinions and conclusions expressed in this Report are based on true and accurate data, investigations, research and surveys. § The information received from third parties is deemed to be accurate as its sources are cited in this Report. § For projection purposes, we have assumed there are no liens or encumbrances of any nature, judicial or extra-judicial, on the companies in question, other than those listed in this Report. § This Report presents all the limiting conditions, if any, imposed by the adopted methodologies that may affect the analyses, opinions and conclusions of said Report. § The Report was prepared by APSIS and no one apart from its own consultants was involved in preparing its analyses and corresponding conclusions. § APSIS assumes total responsibility for the appraisal material, including implicit content, for the exercise of its functions, especially that established in laws, codes or internal regulations. § This Report has been drawn up in accordance with the criteria and recommendations established by the Brazilian Standards Bureau (ABNT), the Uniform Standards of Professional Appraisal Practice (USPAP) and the International Valuation Standards Council (IVSC), as well as requirements imposed by different bodies such as the Accounting Pronouncements Committee (CPC), the Ministry of Finance, the Central Bank, Banco do Brasil, the Brazilian Securities and Exchange Commission (CVM), the Superintendence of Private Insurance (SUSEP), Income Tax Regulations (RIR) and the Brazilian Committee of Business Appraisers (CBAN), among others. § The controlling company and management of the companies involved did not direct, limit, place difficulties upon or practice any acts that could have jeopardized access to , as well as the use or knowledge of the information, goods, documents or working methods that were important to the conclusions of this Report. Report SP -0126/13-01 5 3. DISCLAIMER § When preparing this Report, APSIS made use of data and information from historical accounting registers audited by third parties or unaudited, furnished in writing by the company’s management or obtained from cited sources. Consequently, APSIS has assumed that the data and information obtained for this Report is true and consistent and therefore accepts no responsibility in relation to its veracity or otherwise. § The scope of this work does not include auditing the company’s financial statements or reviewing the work of its auditors. Consequently, APSIS is not expressing any opinion on the financial statements of the requesting company. § We accept no responsibility for any losses suffered by the requesting company and its subsidiaries, partners, officers, creditors or other parties, resulting from the use of the data or information supplied by the company and presented in this Report. § Our work was developed exclusively for the use of the requesting company and its partners for the purpose described above. Report SP -0126/13-01 6 4. APPRAISAL METHODOLOGY Examination of the already mentioned supporting documentation, in order to verify good bookkeeping in line with the legal, regulatory, normative and structural provisions governing the material, in accordance with accounting practices adopted in Brazil. We examined CSN CIMENTOS’ accounting books and all other necessary documents for the preparation of this Report, which was based on CSN CIMENTOS´ balance sheet on August 31, 2013 (Exhibit 1). In the opinion of the appraisers, CSN CIMENTOS´ assets and liabilities have been duly recorded. Report SP -0126/13-017 5. APPRAISAL OF CSN CIMENTOS’ NET ASSETS CSN CIMENTOS’s accounting books and all other necessary documents for the preparation of this Report were duly examined. The appraisers concluded that the value of CSN CIMENTOS’s net assets, which will be partially spun-off for the purpose of their merger by CSN was two hundred forty-four million, three hundred ninety-three thousand, six hundred and eleven reais and eighty-seven centavos (R$244,393,611.87), on August 31, 2013, as shown in the adjacent table: CSN CIMENTOS S.A. PRO FORMA ACCOUNTING STATEMENTS BALANCE SHEET (R$) BALANCES ON 8/31/2013 NET ASSETS TO BE SPUN-OFF PRO FORMA BALANCES AFTER SPIN-OFF CURRENT ASSETS 506,560,579.70 104,415,695.89 402,144,883.81 Cash and cash equivalents 34,377,714.94 34,377,714.94 Trade accounts receivable 324,622,557.03 324,622,557.03 Payable to employees 161,181.93 161,181.93 Advances 104,571,948.57 104,415,695.89 156,252.68 Taxes recoverable 9,430,649.53 9,430,649.53 Inventories 33,287,426.00 33,287,426.00 Prepaid expenses 109,101.70 109,101.70 NON-CURRENT ASSETS 724,390,231.40 140,447,024.98 583,943,206.42 LONG-TERM ASSETS 164,702,644.68 46,560,040.98 118,142,603.70 Trade accounts receivable 42,447,283.98 42,447,283.98 Advances 188,063.51 188,063.51 Guarantees and deposits 5,395,601.75 5,395,601.75 Payable to employees 84,445.01 84,445.01 Taxes and contributions recoverable 5,677,562.25 5,677,562.25 Deferred income tax and social contribution 110,527,272.31 46,560,040.98 63,967,231.33 Prepaid expenses 382,415.87 382,415.87 PERMANENT ASSETS 559,687,586.72 93,886,984.00 465,800,602.72 INVESTMENTS 150,671,778.00 93,886,984.00 56,784,794.00 Investment in Usiminas 150,671,778.00 93,886,984.00 56,784,794.00 PROPERTY, PLANT AND EQUIPMENT 408,195,515.27 - 408,195,515.27 INTANGIBLE ASSETS 820,293.45 - 820,293.45 TOTAL ASSETS 1,230,950,811.10 244,862,720.87 986,088,090.23 CURRENT LIABILITIES 65,521,028.97 469,109.00 65,051,919.97 Loans and financings 14,686,526.93 14,686,526.93 Trade accounts payable 10,700,996.71 469,109.00 10,231,887.71 Payroll and related charges 2,487,074.37 2,487,074.37 Taxes payable 16,407,224.13 16,407,224.13 Advances 416,751.69 416,751.69 Other liabilities 457,442.46 457,442.46 Provisions 20,365,012.68 20,365,012.68 NON-CURRENT LIABILITIES 18,452,055.74 - 18,452,055.74 LONG-TERM LIABILITIES 18,452,055.74 - 18,452,055.74 Trade accounts payable 15,767,299.86 15,767,299.86 Provisions 34,469.07 34,469.07 Contingent liabilities 2,650,286.81 2,650,286.81 SHAREHOLDERS' EQUITY 1,146,977,726.39 244,393,611.87 902,584,114.52 Capital stock 1,325,313,887.49 220,412,818.06 1,104,901,069.43 Comprehensive income 33,322,700.45 23,980,793.81 9,341,906.64 Accrued income/ losses (211,658,861.55) (211,658,861.55) TOTAL LIABILITIES 1,230,950,811.10 244,862,720.87 986,088,090.23 Report SP -0126/13-018 6. CONCLUSION Following the examination of the previously mentioned documents and based on APSIS´s own studies, the appraisers concluded that the value of CSN CIMENTOS’ net assets, which will be partially spun-off for the purpose of their merger by CSN was two hundred forty-four million, three hundred ninety-three thousand, six hundred and eleven reais and eighty-seven centavos (R$244,393,611.87) , on August 31, 2013. Having concluded Report SP-0126/13-01 , consisting of nine (9) written pages and two (2) exhibits, APSIS Consultoria e Avaliações Ltda. (CRC/RJ-005112/O-9), a company specializing in the appraisal of goods, legally represented by its executive officers, is available to clarify any doubts that may arise. São Paulo, September 10, 2013. Report SP -0126/13-019 MARCIA APARECIDA DE LUCCA CALMON Executive Officer (CRC/SP-143169/O-4) DANIEL GARCIA Project Manager Report SP -0126/13-0110 7. EXHIBITS 1. SUPPORTING DOCUMENTATION RIO DE JANEIRO - RJ Rua da Assembleia, nº 35, 12º andar Centro, CEP 20011-001 Tel.: + 55 (21) 2212-6850 Fax: + 55 (21) 2212-6851 SÃO PAULO - SP Av. Angélica, nº 2.503, Conj. 42 Consolação, CEP 01227-200 Tel.: + 55 (11) 3666-8448 Fax: + 55 (11) 3662-5722 Report SP -0126/13-0111 EXHIBIT 1 CSN CIMENTOS S.A. (Amounts in R$) Balance on 8/31/2013 10000000 ASSETS 11010100 CASH 11010103 CASH - SP 964.69 TOTAL CASH AND CASH EQUIVALENTS 11010201 BANCO BRADESCO-TRANSACTION ACCOUNT 9,298.67 11010204 BANCO DO BRASIL VR - TRANSACTION ACCOUNT 11,056.48 11010208 BANCO ITAÚ-TRANSACTION ACCOUNT 464,940.74 11010213 CAIXA ECONÔMICA FEDERAL-VR-TRANSACTION ACCOUNT 6,357.72 11010225 BANCO FIBRA-TRANSACTION ACCOUNT 3,497.25 11010228 BANCO SANTANDER-TRANSACTION ACCOUNT 6,185.03 11010254 BANCO PACTUAL - TRANSACTION ACCOUNT 369 11010275 BANCO ITAÚ BBA NASSAU BRANCH 3,624.06 TOTAL TRANSACTION ACCOUNTS 11010300 FUNDS 11010302 FIXED-RATE FUNDS ABROAD 56.25 TOTAL FUNDS 11010401 BANCO BRADESCO-RECONCILIATION 211,624.33 11010404 BANCO DO BRASIL VR-RECONCILIATION 2,039,418.94 11010408 BANCO ITAÚ-RECONCILIATION 1,477,779.35 11010413 CAIXA ECONÔMICA FEDERAL-VR-RECONCILIATION -46,166.36 11010428 BANCO SANTANDER-VR-RECONCILIATION -966.78 11010470 (-) PROV. BANK GUARANTEE COMMISSION -279,657.91 11010498 BANCO CARGA- RECONCILIATION -2,063,805.90 TOTAL BANK RECONCILIATION 110(UP TO 90 D) 11011001 EXCLUSIVE FUNDS 32,533,139.38 11011004 THIRD-PARTY FUNDS - FOREIGN CURRENCY 0 TOTAL CASH EQUIVALENTS (UP TO 90 D) TOTAL CASH EQUIVALENTS (UP TO 90 D) TOTAL CASH AND CASH EQUIVALENTS 11050100 CLIENTS - THIRD-PARTIES 11050101 DOMESTIC CLIENTS 26,631,512.17 TOTAL CLIENTS - THIRD PARTIES 11050200 CLIENTS - DOMESTIC SUBSIDIARIES AND AFFILIATES 11050217 TRADE ACCOUNTS RECEIVABLE- CIA. SIDERÚRGICA NACIONAL 340,734,395.24 11050246 TRADE ACCOUNTS RECEIVABLE- CBSI 8,524.44 11050295 TRADE ACCOUNTS RECEIVABLE- DOMESTIC INVESTEES -42,447,283.98 TOTAL CLIENTS - DOMESTIC SUBSIDIARIES 11050901 ESTIMATED DOUBTFUL ACCOUNT LOSSES -179,555.22 11050902 ESTIMATED DOUBTFUL ACCOUNT LOSSES - ALLOWANCE -125,035.62 TOTAL ALLOWANCE FOR DOUBTFUL ACCOUNTS -304,590.84 TOTAL TRADE ACCOUNTS RECEIVABLE 11100147 REIMBURSEMENT - TECNOSOLO - SHORT TERM 18,600,000.00 11100148 ( - ) REIMBURSEMENT - TECNOSOLO - SHORT TERM -18,600,000.00 TOTAL SECURITIES RECEIVABLE 0 TOTAL OTHER RECEIVABLES 0 11150100 EMPLOYEES 11150102 ADVANCES FOR DOMESTIC TRAVELS 200 11150107 ADVANCES FOR EXPENSES 2,458.05 11150130 MEAL VOUCHER 287.35 11150134 LOANS TO EMPLOYEES - A.C. 120,642.78 11150142 OTHER EMPLOYEE EXPENSES 42,509.23 11150145 BADGES -36 11150148 BASIC-NEEDS GROCERY PACKAGE -4,879.48 TOTAL EMPLOYEES TOTAL EMPLOYEE EXPENSES 11250101 ADVANCES TO DOMESTIC SUPPLIERS 15,914,447.92 11250125 ADVANCES TO CBSI - ACCOUNTING 156,252.68 TOTAL TRADE ACCOUNTS PAYABLE 11250200 CONTRACTORS 11250209 ADVANCES TO CIA. SIDERÚRGICA NACIONAL 88,501,247.97 TOTAL CONTRACTORS TOTAL ADVANCES IN CASH 11350-TERM RECEIVABLES 11350201 RECOVERABLE IPI - SHORT TERM 3,738,411.13 11350202 RECOVERABLE ICMS TAX - SHORT TERM 62,501.67 11350203 TAXES IN TRANSFER-PREMISES 281,911.56 11350206 IRRF ON FINANCIAL OPERATIONS 974,730.13 11350212 RECOVERABLE PIS 434,526.17 11350213 PREPAID CSLL 3,235,493.65 11350215 RECOVERABLE COFINS 2,001,453.86 11350217 PREPAID IRPJ 8,973,482.38 11350218 TAX CREDITS-LAWSUITS IN PROGRESS 1,560,198.66 11350219 ICMS - FIXED ASSETS 373,811.85 11350220 ICMS - FIXED ASSETS - SHORT TERM 3,080.46 11350239 COFINS - LAW 10833/03 0.01 11350244 COFINS TO OFFSET 0.01 11350270 PREPAID IRPJ (REDUCTION) (-) -8,973,482.38 11350271 PREPAID CSLL (REDUCTION) (-) -3,235,493.65 11350297 OTHER RECOVERABLE TAXES 24.02 TOTAL RECOVERABLE TAXES TOTAL OTHER LONG-TERM RECEIVABLES 11400000 INVENTORIES 11400107 CEMENT 1,309,051.45 TOTAL FINISHED PRODUCTS 11400301 MATERIAL FOR RESALE 610,377.94 TOTAL PRODUCTS FOR SALE 11400404 PROD. IN PROCESS - CEMENT 1,787,739.05 TOTAL PRODUCTS IN PROCESS 11400601 OTHER RAW MATERIAL 9,673,202.48 TOTAL RAW MATERIAL 11400700 STOREROOMS 11400701 STOREROOMS 354,314.79 11400702 PRODUCTION INPUTS AND SUPPLIES 123,290.24 11400703 FUEL GASES AND LUBRICANTS 148,791.93 11400704 PACKAGE MATERIAL 404,338.01 11400705 SUNDRY MAINTENANCE AND CONSUMPTION MATERIALS 21,497,058.49 11400790 INVENTORIES IN PROGRESS TRANSFERRED TO PP&E -3,695,706.05 TOTAL STOREROOMS 11401018 IMPORTS IN PROGRESS 1,249,790.17 TOTAL IMPORTS IN PROGRESS 11401301 (-)PROVISION FOR INVENTORY LOSS -174,822.50 TOTAL PROVISION FOR INVENTORY LOSS -174,822.50 TOTAL INVENTORIES CSN CIMENTOS S.A. (Amounts in R$) Balance on 8/31/2013 11500101 TAXES AND FEES 109,101.70 TOTAL PREPAID EXPENSES TOTAL PREPAID EXPENSES TOTAL CURRENT ASSETS 12010000 OBLIGATIONS, RESERVE REQUIREMENT FUNDS 12010101 ELETROBRAS 84,519.31 12010102 PROVISION FOR LOSS- ELETROBRAS -84,519.31 TOTAL RESERVE REQUIREMENTS 0 12200- LONG TERM 12200438 TRADE ACCOUNTS RECEIVABLE CSN - LONG TERM 42,447,283.98 TOTAL OTHER COMPANIES TOTAL TRADE ACCOUNTS RECEIVABLE - LONG TERM 12210102 ADVANCES CBSI - ACCOUNTING 188,063.51 TRADE ACCOUNTS PAYABLE TOTAL ADVANCES IN CASH 12250301 JUDICIAL DEPOSITS - LABOR 6,653,271.89 12250302 JUDICIAL DEPOSITS - TAX 207,129.57 12250303 JUDICIAL DEPOSITS - CIVIL 199,506.25 12250399 JUDICIAL DEPOSITS - CONTRA ACCOUNT -1,664,305.96 TOTAL JUDICIAL AND ADMINISTRATIVE TOTAL SECURITY AND DEPOSITS SECURITIES RECEIVABLE 12350146 REIMBURSEMENT TECNOSOLO - SHORT TERM 16,000,000.00 12350148 ( - ) REIMBURSEMENT TECNOSOLO - LONG TERM -16,000,000.00 TOTAL SECURITIES RECEIVABLE 0 12400105 PLANO NOVÍSSIMO LOAN 107,657.86 12400106 (-) PLANO NOVÍSSIMO LOAN INSURANCE -23,212.85 TOTAL EMPLOYEE EXPENSES 12400300 TAXES, CONTRIB. AND FEES TO OFFSET 12400304 FIXED ASSET ICMS 672,646.79 12400305 FIXED ASSET ICMS - SHORT TERM 840.16 12400314 PIS ON FIXED ASSET ACQUISITION 892,618.85 12400315 COFINS ON FIXED ASSET ACQUISITION 4,111,456.45 TOTAL TAXES, CONTRIB. AND FEES TO OFFSET TOTAL OTHER RECEIVABLES 12470(LONG TERM) 12470(LONG TERM) 12470101 DEFERRED IRPJ (LONG TERM) 90,768,873.00 12470105 IRPJ - COMPREHENSIVE INCOME 52,565.89 12470110 IRPJ - DEFERRED LIABILITIES (-) -12,937,065.39 TOTAL DEFERRED IRPJ (LONG TERM) TOTAL DEFERRED IRPJ (LONG TERM) 12480(LONG TERM) 12480(LONG TERM) 12480101 DEFERRED CSLL (LONG TERM) 37,281,318.64 12480105 CSLL - COMPREHENSIVE INCOME 18,923.72 12480110 CSLL - DEFERRED LIABILITIES (-) -4,657,343.55 TOTAL DEFERRED CSLL (LONG TERM) TOTAL DEFERRED CSLL (LONG TERM) 12500119 PREPAID EXPENSES - PENSION PLAN 382,415.87 TOTAL PREPAID EXPENSES TOTAL PREPAID EXPENSES TOTAL LONG TERM RECEIVABLES 13010000 INVESTMENTS 13010501 FINOR - NORTHEAST REGION INVESTMENT FUND 61,435.50 13010503 EMBRAER 13,043.84 13010504 EMBRAER - LAW8200/91 3,337.36 13010520 PROVISION FOR LOSS - OTHER TAX INCENTIVES -77,816.70 TOTAL OWNERSHIP INTEREST FOR TAX INCENTIVES 0 13011001 TELEBRÁS 39,219.28 13011002 ELETROBRÁS 19,656.00 13011005 CIA TELEFONICA BRASILEIRA 23,775.43 13011020 PROVISION FOR LOSS - STATED AT ACQUISITION COST -82,650.71 13011022 USIMINAS 369,645,175.64 13011023 USIMINAS - INVESTMENT ADJUSTMENT -218,973,397.64 TOTAL STATED AT ACQUISITION COST TOTAL INVESTMENTS 13050000 PROPERTY, PLANT AND EQUIPMENT 13050101 FURNITURE AND FIXTURES 1,131,651.52 13050102 EQUIPMENT AND PREMISES 199,047,838.12 13050103 BUILDINGS 233,992,355.50 13050105 HARDWARE 1,884,801.97 13050107 SUPPORT LAND 1,400,000.40 13050113 LEASEHOLD IMPROVEMENT 395,427.98 13050115 STOREROOM - SPARE PARTS 1,060,093.83 13050118 STOREROOM - SPARE PARTS PL-34 895,972.93 13050190 INVENTORIES IN PROGRESS - CURRENT MOVEMENT 3,695,706.05 TOTAL OPERATING ASSETS 13050200 PROPERTY, PLANT AND EQUIPMENT AMORTIZATION 13050201 (-) ACCUMULATED DEPRECIATION ON FURNITURE AND FIXTURES -398,911.70 13050202 (-) ACCUMULATED DEPRECIATION ON EQUIPMENT AND PREMISES -26,642,867.35 13050203 (-) ACCUMULATED DEPRECIATION ON BUILDINGS -15,390,828.61 13050205 (-) ACCUMULATED DEPRECIATION ON HARDWARE -1,383,004.96 13050213 (-) ACCUMULATED DEPRECIATION ON LEASEHOLD IMPROVEMENTS -41,656.66 TOTAL PROPERTY, PLANT AND EQUIPMENT AMORTIZATION -43,857,269.28 13050301 CONSTRUCTION IN PROGRESS 7,819,189.86 TOTAL CURRENT WORKS 13050- PROPERTY, PLANT AND EQUIPMENT 13050701 IMPORTS IN PROGRESS - PROPERTY, PLANT AND EQUIPMENT 729,746.39 TOTAL IMPORTS IN PROGRESS - PROPERTY, PLANT AND EQUIPMENT TOTAL PROPERTY, PLANT AND EQUIPMENT 13090201 SOFTWARE 1,361,699.97 TOTAL INTANGIBLE ASSETS IN AMORTIZATION 13090301 (-) A.A. SOFTWARE -541,406.52 TOTAL ACCUMULATED AMORTIZATION -541,406.52 TOTAL INTANGIBLE ASSETS TOTAL PERMANENT ASSETS TOTAL ASSETS CSN CIMENTOS S.A. (Amounts in R$) Balance on 8/31/2013 20000000 LIABILITIES 21010-PRINCIPAL 21010102 BNDES PRINC-CP MI -12,640,103.60 21010142 (-) UNAMORTIZED TRANSACTION COSTS - CPC 65,656.37 TOTAL DOMESTIC CURRENCY -12,574,447.23 21010201 BNDES-PRINC. DOLLAR CP.ME -2,071,072.50 21010242 TRANSACTION COSTS CP ME (CPC 08) 8,123.79 TOTAL FOREIGN CURRENCY -2,062,948.71 TOTAL LOANS AND BORROWINGS-PRINCIPAL -14,637,395.94 21080-CHARGES 21080102 BNDES CHARGES-CP MI -43,294.85 TOTAL DOMESTIC CURRENCY -43,294.85 21080201 BNDES-DOLLAR CHARGES CP.ME -5,836.14 TOTAL FOREIGN CURRENCY -5,836.14 TOTAl LOANS AND BORROWINGS-CHARGES -49,130.99 21150- THIRD PARTIES 21150101 DOMESTIC SUPPLIERS -3,345,333.25 21150102 FOREIGN SUPPLIERS -1,755,492.27 21150103 ACCOUNTS PAYABLE TO EMPLOYEES -448.2 21150106 FINANCIAL INSTITUTIONS -3,266.80 21150121 DOMESTIC SUPPLIERS-MONETARY VARIATION -537.38 21150122 FOREIGN SUPPLIERS-MONETARY VARIATION -45,706.96 TOTAL TRADE ACCOUNTS PAYABLE - THIRD PARTIES -5,150,784.86 21150- INVESTEES 21150209 SUPPLIER - CIA.SIDERÚRGICA NACIONAL -469,109.00 21150245 SUPPLIER - CBSI -303,264.76 TOTAL TRADE ACCOUNTS PAYABLE - INVESTEES -772,373.76 21159900 OFFSET 21159998 INCOME TAX PAYMENT OFFSET - SERVICES -3,698,150.01 21159999 INCOME TAX PAYMENT OFFSET - PRODUCTS -1,079,688.08 TOTAL OFFSET -4,777,838.09 TOTAL TRADE ACCOUNTS PAYABLE -10,700,996.71 21200000 PAYROLL, FEES AND RELATED CHARGES 21200100 PAYROLL 21200108 PAYROLL PAYABLE -42,759.83 21200109 PROVIVION FOR VACATION PAY -1,360,823.20 21200110 PROVISION - DISCOUNTS IN VACATION PAY -6,985.12 21200111 PROVISION FOR CHRISTMAS BONUS -807,926.76 21200112 ADVANCES FOR CHRISTMAS BONUS 233,334.13 TOTAL PAYROLL -1,985,160.78 21200314 INSS - LAW 9711 -29,029.45 21200315 INSS SELF-EMPLOYED INDIVIDUALS - NORMATIVE INSTRUCTION 87/03 -2,236.56 21200316 INSS SERVICE RENDERING-CO-OPERATIVE-LAW -68.82 21200317 INSS SELF-EMPLOYED INDIVIDUALS-SUPLEMENTARY LAW 84/96 -46,919.99 21200319 FGTS PAYABLE - SHORT TERM -82,177.08 21200321 TRADE UNION CONTRIBUTIONS - EMPLOYEES - SHORT TERM -46,213.50 21200322 CBS-COMPANY - SHORT TERM -1,118.97 21200323 SENAI - SHORT TERM -8,198.69 21200324 SESI - SHORT TERM -12,297.67 21200325 WORKPLACE ACCIDENT INSURANCE-SAT -24,595.48 21200326 INSS - COMPANY - SHORT TERM -170,491.33 21200327 INSS - TRANSFER TO EMPLOYEE - SHORT TERM -69,219.92 21200328 SOCIAL SECURITY ACCIDENT FACTOR -9,346.13 TOTAL SOCIAL CONTRIBUTION PAYABLE -501,913.59 TOTAL PAYROLL, FEES AND RELATED CHARGES -2,487,074.37 21300102 CSLL, COFINS AND PIS - WITHHOLDING TAX -10,129.83 21300104 IRRF - SERVICES RENDERED -7,352.83 21300108 ICMS PAYABLE -7,258,384.36 21300109 ICMS -LAW 1423/89 - RATE DIFFERENTIAL 78,211.92 21300112 ICMS - TAX SUBSTITUTION -1,658,057.64 21300113 PIS PAYABLE - SHORT TERM -602,255.75 21300114 CSLL PAYABLE (L.7689/88) -3,882,271.40 21300115 COFINS PAYABLE CP -2,774,026.72 21300117 ISS WITHHELD FROM THIRD PARTIES - VOLTA REDONDA -48,644.01 21300119 IRPJ PAYABLE -10,768,087.23 21300121 ISS WITHHELD FROM THIRD PARTIES - ITAGUAI -41,164.38 21300143 ISS WITHHELD FROM THIRD PARTIES - INAL JUIZ DE -3,411.30 21300157 IRRF-EMPLOYEES -46,032.75 21300158 ISS WITHHELD FROM THIRD PARTIES - RIO DE JANEIR -135 21300161 ISS WITHHELD FROM TIRD PARTIES - MAUÁ -16,912.27 21300166 TAX SUBSTITUTION-TRADE ACCOUNTS PAYABLE 175.43 21300170 IRPJ PAYABLE - REDUCTION (-) 8,973,482.38 21300171 CSLL PAYABLE - REDUCTION (-) 3,235,493.65 21300172 ISS WITHHELD FROM THIRD PARTIES - QUEIMADOS -26,840.09 TOTAL TAXES PAYABLE -14,856,342.18 21300214 INSTALLMENT PAYMENT - LAW 11941/09 -1,550,881.95 TOTAL LIABILITIES AND TAXES IN INSTALLMENTS -1,550,881.95 TOTAL TAXES PAYABLE -16,407,224.13 21350000 ADVANCES 21350101 ADVANCES FROM CLIENTS -416,751.69 TOTAL ADVANCES FROM THIRD PARTY CLIENTS -416,751.69 TOTAL AVANCES -416,751.69 21400000 PAYABLES 21400-INVESTEES 21400137 C/C PRADA -2,850.27 TOTAL CURRENT ACCOUNTS-INVESTEES -2,850.27 21400439 PRIVATE -143 21400443 FNDE-TRANSFER TO EMPLOYEES -20,496.15 21400444 CBS-LOANS 0.41 21400445 GROUP LIFE INSURANCE 96,941.67 21400446 JUDICIAL CONSIGNATION -1,525.89 21400447 VEHICLE INSURANCE -2,529.66 TOTAL OTHER ACCOUNTS TOTAL ACCOUNTS PAYABLE 21450303 EMPLOYEE PROFIT SHARING -526,839.57 TOTAL EMPLOYEE PROFIT SHARING -526,839.57 TOTAL OTHER LIABILITIES -526,839.57 CSN CIMENTOS S.A. (Amounts in R$) Balance on 8/31/2013 21500000 PROVISIONS 21500403 PROVISION FOR CONSUMABLES AND SERVICES -7,480,037.03 TOTAL RENOVATIONS AND MAINTENANCES -7,480,037.03 21500506 PROVISION FOR SERVICES RENDERED -19,375.37 TOTAL OTHER PROVISIONS -19,375.37 TOTAL PROVISIONS -7,499,412.40 21510- SHORT TERM 21510201 LABOR -12,069,701.10 21510202 CIVIL -795,899.18 TOTAL PROVISIONS - FOR CONTINGENCIES -12,865,600.28 TOTAL CONTINGENT LIABILITIES - SHORT TERM -12,865,600.28 TOTAL CURRENT LIABILITIES -65,521,028.97 22000000 LONG-TERM LIABILITIES 22100000 PAYABLES 22100215 INSTALLMENT PAYMENT - LAW 11.941/09 -15,767,299.86 TOTAL LIABILITIES AND TAXES IN INSTALLMENT -15,767,299.86 TOTAL PAYABLES -15,767,299.86 22200000 PROVISIONS 22200105 PENSION FUND CVM RESOLUTION 371/2000 -34,469.07 TOTAL OTHER PROVISIONS -34,469.07 TOTAL PROVISIONS -34,469.07 22300- LONG TERM 22300203 TAX CONTINGENCIES -2,650,286.81 TOTAL CONTINGENT LIABILITIES -2,650,286.81 TOTAL NET CONTINGENCIES -2,650,286.81 TOTAL CONTINGENT LIABILITIES - LONG TERM -2,650,286.81 TOTAL LONG-TERM LIABILITIES -18,452,055.74 2-CONTROLLING INTEREST 24 EQUITY 24010100 PAID-IN SHARES 24010101 COMMON SHARES -1,325,313,887.49 TOTAL PAID-IN SHARES -1,325,313,887.49 TOTAL CAPITAL STOCK -1,325,313,887.49 24081501 ACTUARIAL GAINS AND LOSSES FROM PENSION PLAN 515,311.46 24081590 DEFERRED SOCIAL CONTRIBUTION -46,378.03 24081595 DEFERRED INCOME TAX -128,827.87 24081597 REFLEXIVE ACTUARIAL GAINS AND LOSSES - TRANSFER TO PROFIT -340,105.56 TOTAL ACTUARIAL GAINS AND LOSSES FROM PENSION PLAN 0 24081-FOR-SALE FINANCIAL ASSETS 24081602 GAINS AND LOSSES FROM AVAILABLE-FOR-SALE FINANCIAL ASSETS-USIMINAS -50,488,940.00 24081690 DEFERRED SOCIAL CONTRIBUTION 4,544,004.59 24081695 DEFERRED INCOME TAX 12,622,234.96 TOTAL LOSSES FROM AVAILABLE-FOR-SALE FINANCIAL ASSETS -33,322,700.45 TOTAL COMPREHENSIVE INCOME -33,322,700.45 24100101 RETAINED EARNINGS/ ACCUMULATED LOSSES 250,887,250.29 TOTAL PRIOR-YEAR RETAINED EARNINGS/ ACCUMULATED LOSSES -39,228,388.74 TOTAL RETAINED EARNINGS OR ACCUMULATED LOSSES TOTAL EQUITY -1,146,977,726.39 TOTAL EQUITY AND NON-CONTROLLING INTEREST -1,146,977,726.39 TOTAL LIABILITIES -1,230,950,811.10 CSN CIMENTOS S.A. (Amounts in R$) Balance on 8/31/2013 30000000 PROFIT/LOSS FOR THE YEAR 3RAIRCS PROFIT/LOSS BEFORE INCOME TAX AND SOCIAL CONTRIBUTION 3RO OPERATING RESULT 3LB GROSS PROFIT 31010901 MATERIALS FOR RESALE -11,281,339.24 TOTAL PRODUCTS FOR SALE -11,281,339.24 31011100 CEMENT 31011101 CEMENT -363,365,885.88 TOTAL CEMENT -363,365,885.88 TOTAL DOMESTIC SALES -374,647,225.12 TOTAL GROSS REVENUE FROM SALES -374,647,225.12 32010- DOMESTIC MARKET 32010101 IPI 85,504.63 32010102 ICMS 59,532,733.16 32010106 ICMS - TAX OUTSOURCING 15,205,909.28 TOTAL TAXES ON SALES 32010201 PIS 5,966,937.51 32010202 COFINS 27,484,075.81 TOTAL CONTRIBUTIONS ON SALES 32010400 REBATES 32010401 REBATES ON SALES - DM -687,365.14 TOTAL REBATES -687,365.14 TOTAL DEDUCTIONS FROM GROSS REVENUE - DOMESTIC MARKET TOTAL DEDUCTIONS FROM GROSS REVENUE 3RL NET REVENUE -267,059,429.87 41 COST OF GOODS SOLD AND SERVICES RENDERED 41010901 MATERIALS FOR RESALE 9,836,793.20 TOTAL PRODUCTS FOR SALE 41011100 CEMENT 41011101 CEMENT 169,675,305.87 TOTAL CEMENT TOTAL DOMESTIC MARKET COST TOTAL COST OF GOODS SOLD AND SERVICES RENDERED 4100000B EXPENSES IN THE PERIOD 42060/ PM 42060301 STOREROOM PRICE DIFFERENCES 1,658,811.15 42060302 STOREROOM MATERIAL LEDGER DIFFERENCES -74,066.10 42060303 STOREROOM LOWER LEVEL PRICE DIFFERENCES -4,370.90 42060305 INVENTORY TRANSFER DIFFERENCE -1,022,798.08 42060309 STOREROOM VARIATION - SCRAP -528,274.02 TOTAL STOREROOM PRICE DIFFERENCE /PM 41090319 PROCESSING COST VARIATIONS -727,942.55 42060311 PROCESSING PRODUCT PRICE DIFFERENCES -7,200,429.14 42060351 PRICE DIFFERENCE - STROREROOM (
